           Case 1:15-vv-00492-UNJ Document 67 Filed 07/01/20 Page 1 of 7




         In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                           No. 15-492V
                                       Filed: June 3, 2020
                                         UNPUBLISHED


    BARRY GEORGE JACKSON,

                         Petitioner,
    v.                                                        Joint Stipulation on Damages; Tdap
                                                              Vaccine; Varicella Vaccine;
    SECRETARY OF HEALTH AND                                   Encephalitis; Brachial Neuritis; GBS
    HUMAN SERVICES,

                        Respondent.


Neal Jordan Fialkow, Esq., Pasadena, CA, for petitioner.
Voris Edward Johnson, U.S. Department of Justice, Washington, DC, for respondent.

                               DECISION ON JOINT STIPULATION1

        On May 13, 2015, petitioner filed a petition for compensation under the National
Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the “Vaccine
Act”). Petitioner alleges that he suffered encephalitis, shoulder pain, brachial neuritis,
GBS, joint pain, and headaches as a result of his receipt of the Tdap and varicella
vaccinations on May 29, 2012. Petition at 1; Stipulation, filed June 3, 2020, at ¶¶ 3-4.
Petitioner further alleges he experienced the residual effects of his injuries for more than
six months. Petition at 3; Stipulation at ¶ 4. “Respondent denies that the Tdap and/or
varicella vaccines caused petitioner’s alleged injuries and residual effects, or any other
injury.” Stipulation at ¶ 6.

        Nevertheless, on June 3, 2020, the parties filed the attached joint stipulation,
stating that a decision should be entered awarding compensation. I find the stipulation
reasonable and adopt it as the decision of the Court in awarding damages, on the terms
set forth therein.

1 Because this decision contains a reasoned explanation for the special master’s action in this case, it will
be posted on the United States Court of Federal Claims’ website in accordance with the E-Government
Act of 2002. See 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the decision will be available to anyone with access to the
Internet. In accordance with Vaccine Rule 18(b), petitioner has 14 days to identify and move to redact
medical or other information the disclosure of which would constitute an unwarranted invasion of privacy.
If the special master, upon review, agrees that the identified material fits within this definition, it will be
redacted from public access.
2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
           Case 1:15-vv-00492-UNJ Document 67 Filed 07/01/20 Page 2 of 7




     Pursuant to the terms stated in the attached Stipulation, I award the following
compensation:

        A lump sum of $35,000.00 in the form of a check payable to petitioner.
        Stipulation at ¶ 8. This amount represents compensation for all items of
        damages that would be available under § 15(a). Id.

       In the absence of a motion for review filed pursuant to RCFC Appendix B, the
clerk of the court is directed to enter judgment in accordance with this decision.3


IT IS SO ORDERED.

                                          s/Daniel T. Horner
                                          Daniel T. Horner
                                          Special Master




3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.

                                                      2
Case 1:15-vv-00492-UNJ Document 67 Filed 07/01/20 Page 3 of 7
Case 1:15-vv-00492-UNJ Document 67 Filed 07/01/20 Page 4 of 7
Case 1:15-vv-00492-UNJ Document 67 Filed 07/01/20 Page 5 of 7
Case 1:15-vv-00492-UNJ Document 67 Filed 07/01/20 Page 6 of 7
Case 1:15-vv-00492-UNJ Document 67 Filed 07/01/20 Page 7 of 7
